Citation Nr: 1442517	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a compensable disability rating for residuals of a right shoulder injury.  

2. Entitlement to a compensable disability rating for left wrist fracture residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas. 


FINDINGS OF FACT

1. Prior to June 20, 2011, residuals of a right shoulder injury are manifested by subjective complaints of pain on use; there is no limitation of motion or other evidence of impairment to function.

2. From June 20, 2011 onwards, residuals of a right shoulder injury was manifested by pain, limitation of motion, stiffness, and weakness that approximated a limitation of motion of the arm to shoulder level. 

3. The Veteran's left wrist fracture residuals have not, during any time subject to this appeal, resulted in left wrist palmar flexion that approximated limitation to a position in line with the forearm, or to left wrist dorsiflexion less than 15 degrees.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to June 20, 2011, for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013).

2. The criteria for a rating of 20 percent, but no higher, since June 20, 2011, for a right shoulder injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71, Diagnostic Codes 5200, 5201, 5202 (2013).

3. The criteria for a compensable rating for left wrist fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the VA examinations of the Veteran's right shoulder in September 2010 and June 2011 and associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiners provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Additionally, the VA examination of the Veteran's left wrist in September 2010 and associated report was adequate.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left wrist fracture residuals since he was last examined in September 2010.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Furthermore, the Veteran has not claimed his condition has worsened since his September 2010 examination.  Thus, the Board finds that a new VA examination is not necessary for the left wrist at this time.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2013), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2013), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain in itself is not limited motion and does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).

Residuals of right shoulder injury

The Veteran is seeking a compensable rating for residuals of a right shoulder injury.  

Normal shoulder flexion and abduction is from 0 to 180 degrees, and the internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed, and as such, major shoulder disability ratings are applicable.  38 C.F.R. § 4.69. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum of 50 percent is assigned for unfavorable ankylosis of the major shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Diagnostic Code 5201 provides that, for limitation of motion of the arm and shoulder, a 20 percent rating is assigned if the major arm is limited at shoulder level.  A 30 percent rating is warranted if the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a maximum rating of 40 percent is assigned if the range of motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the major arm, and with frequent episodes and guarding of all arm movement, a 30 percent rating; fibrous union of the humerus warrants a 50 percent rating for the major arm; nonunion (false flail joint) of the humerus warrants a 60 percent rating for the major arm; loss of head (flail joint) warrants an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the major arm, whether with dislocation or nonunion with loose movement, is 20 percent.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a 20 percent rating, but no greater, for residuals of the Veteran's right shoulder injury is warranted since June 20, 2011, but a rating higher than 20 percent is not warranted at any point. 

The Veteran was provided a VA examination in September 2010.  During the examination, the Veteran reported persistent pain and disability in his right shoulder.  The Veteran reported present weakness, stiffness, but denied any deformity, locking, instability, or giving way.  The Veteran further stated he does have flare-ups, at which times the pain escalates to 8 or 9 on the same scale and flare-ups occur around once per month and the duration is in hours rather than minutes.  The Veteran further stated his shoulder does not interfere with his work activity.  Right shoulder range of motion was as follows: forward flexion of 0-180 degrees, abduction of 0-180 degrees, external rotation of 0-90 degrees, and internal rotation of 0-90 degrees.  The examiner noted the Veteran was able to complete the range of motion testing 3 times with no difficulty, but the Veteran attributed some of this to his recent cortisone injection.  The examiner further noted there is "obvious" weakness of the right shoulder in all planes.  The examiner diagnosed the Veteran with status post arthroscopic surgery for repair of rotator cuff of the right shoulder, with present minimal pain, noting the Veteran had decreased pain because he recently had a cortisone injection. 

The Veteran was provided another VA examination in June 2011.  The Veteran again reported stiffness, weakness, pain, and flare-ups.  The examiner noted the Veteran's right shoulder range of motion was as follows: forward flexion of 0-130, abduction of 0-90, external rotation of 0-70 degrees, and internal rotation of 0-75 degrees.  The examiner observed there was evidence of pain with active motion, and the Veteran was unable to complete 3 repetitions of range of motion testing.  The examiner determined there was no joint ankylosis.  The examiner stated there were no significant effects on the Veteran's occupation, and x-ray results showed no evidence of fracture or arthritic change or other bone abnormality.  The examiner diagnosed the Veteran with right shoulder rotator cuff tear chronic. 

Evidence from the VA examinations show that prior to June 20, 2011, the Veteran's right shoulder was manifested by subjective complaints of pain, but there was no limitation of motion or other symptoms so as to warrant a compensable evaluation for the right shoulder.  In reaching its finding that the evidence does not demonstrate the criteria for a compensable disability rating prior to June 20, 2011, the Board has considered any additional functional loss due to pain, weakness, and stiffness, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board finds that the Veteran's complaints of pain are consistent with, and encompassed by, the assigned non-compensable rating he is receiving for the period prior to June 20, 2011.  There are no other symptoms demonstrated, such as stiffness, weakness, incoordination, etc., that would indicate the assignment of a higher rating would be appropriate.  As such, the preponderance of the evidence is against a compensable rating for the period prior to June 20, 2011. 

The Board finds that since June 20, 2011, the Veteran meets the criteria for a 20 percent disability evaluation and no more based on the report of a June 2011 VA examination showing abduction limited to 90 degrees with pain.  This finding reflects motion restricted to shoulder level under Diagnostic Code 5201.  The Board notes that this finding is based on a review of the Veteran's entire disability picture, including his own reports of pain on motion, stiffness, and weakness.  The Board finds that a higher evaluation is not warranted under any other applicable diagnostic criteria in the absence of arm limitation of motion to 25 degrees from side, arm limitation of motion midway between side and shoulder level, ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of the humeral head (flail joint).  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Left wrist fracture residuals

The Veteran contends he should be entitled to a compensable rating for his service-connected left wrist fracture residuals.  Specifically, in his March 2011 notice of disagreement the Veteran asserts he is unable to bend his wrist or even place bodyweight on it without incurring "knife-like" pain in the wrist and immediate forearm area. 

The record reflects that the Veteran's service-connected left wrist fracture residuals is rated under DC 5215, and are thus rated under the criteria for limitation of wrist motion.  See 38 C.F.R. § 4.27.

Normal range of flexion and extension of the wrist is from 0 to 80 degrees of palmar flexion and 0 to 70 degrees of dorsiflexion (extension), with 0 degrees the point where the wrist is in line with the forearm.  See 38 C.F.R. § 4.71a, Plate I (2013).  Also of note, normal wrist ulnar and radial deviation is from 0 to 45 degrees and from 0 to 20 degrees, respectively.  Id. 

For wrist dorsiflexion less than 15 degrees a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  For wrist palmar flexion limited in line with the forearm (0 degrees) a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran has never been found to have ankylosis of the left wrist so a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013) is not warranted.

In this case, the Board notes the only evidence of record pertaining to the left wrist after the Veteran's claim for a compensable rating for his service-connected left wrist is a September 2010 VA examination.  The Veteran reported to the examiner that he presently had no pain in his wrist or hand, but described some weakness and stiffness.  He denied swelling, heat, or redness, or giving away, or locking.  He indicated that he has some pain when he tries to do pushups or pushing without his outstretched hand and he also complains that there is decreased range of motion.  The Veteran reported he has rare flare-ups that happen around 2 times a year and last for seconds to minutes.  The Veteran reported his wrist does not interfere with his job, but he has discontinued sports such as throwing ball and playing basketball.  The examiner observed the Veteran's left wrist had no swelling, gross abnormality, or tenderness.  Limitation of motion is to 45 degrees of dorsiflexion and 75 degrees of palmar flexion for the left wrist.  The examiner noted the Veteran was able to carry out the range of motion testing 3 times without any changes or evidence of tenderness in the area, but the Veteran stated that attempting to get out of a seated chair in the office examination room causes some pain as he flexes his wrist on the arm of the chair.  The examiner diagnosed the Veteran with status post fracture navicular bone of the left hand-with mild intermittent pain and stiffness. 

After careful consideration of the record, including the Veteran's statements and the VA examination report, and applying the rating criteria to the facts of this case, the objective assessment of the Veteran's impairment from residuals of his left wrist fracture does not show that he had sufficient limitation of motion and/or other symptoms, as may be associated with his service-connected left wrist disability, so as to warrant a compensable evaluation for the left wrist at any time during the pendency of this appeal.  

In addition, the Board further finds that there is no additional limitation of motion due to pain on motion, weakness, and stiffness, or similar symptoms as contemplated by DeLuca.  The September 2010 VA examination record reflects the Veteran's complaints of left wrist pain when attempting to get out of a seated chair or when doing pushups.  However, the Board finds that the Veteran's complaints of pain and functional impairment are consistent with, and encompassed by, the assigned non-compensable ratings. There are no other symptoms demonstrated, such as stiffness, weakness, incoordination, etc., that would indicate the assignment of a higher rating would be appropriate.  Indeed, on VA examination in 2010, the examiner noted no additional limitations on repetitive testing. 

Accordingly, the Board finds that the Veteran's left wrist fracture residuals is not manifested by the objective findings necessary for a compensable evaluation under DC 5215.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular

The above describes the bases for the assigned ratings for the Veteran's right shoulder and left wrist disabilities.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a compensable disability rating for residuals of a right shoulder injury prior to June 20, 2011, is denied. 

Entitlement to a 20 percent rating for residuals of a right shoulder injury since June 20, 2011, is granted. 

Entitlement to a compensable disability rating for left wrist fracture residuals is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


